Title: From George Washington to Brigadier General James Hogun, 7 April 1779
From: Washington, George
To: Hogun, James


Sir.
Head Quarters Middlebrook 7th April 1779
I received your favor of the 3d instant.
It will not possibly be in my power to make any augmentation of the garrison from this army. Should the daly guards, as you have stated them, be indispensably necessary at ⟨Phi⟩ladelphia—you must apply to the board of war; and represen⟨t⟩ the matter, that the militia may be called on for this purpose.
As the drafts returning home, will leave a number of the officers unemployed—you may as you have suggested, send som⟨e⟩ of these to take charge of the men, to their state; to keep them together and prevent abuses on the march.
The company stationed at Trenton, cannot be releived at this time. I am sir your most hble servt
Go: Washington
